            Case 2:19-cv-05727-BMS Document 65 Filed 03/08/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL McCARTHY, et al.,                    :
         Plaintiffs,                         :       CIVIL ACTION
                                             :
       v.                                    :
                                             :
INTERNATIONAL ASSOCIATION,                   :
OF MACHINISTS AND                            :
AEROSPACE WORKERS, et al.,                   :       No. 19-5727
         Defendants.                         :

                                            ORDER

       AND NOW, this 8th day of March 2021, upon consideration of Defendants’ Motion for

Summary Judgment, Plaintiffs’ response thereto, Defendants’ reply thereon, Plaintiffs’ Motion for

Summary Judgment, Defendants’ response thereto, and for the reasons stated in this Court’s

Memorandum dated March 8, 2021, it is ORDERED that:

       1. Defendants’ motion (Document No. 57) is GRANTED.

       2. Plaintiffs’ motion (Document No. 59) is DENIED.

       3. Plaintiffs’ claims are DISMISSED in their entirety.

       4. The Clerk of Court is directed to close this case.

                                             BY THE COURT:


                                             /s/ Berle M. Schiller
                                             Berle M. Schiller, J.
